03/30/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 19-0487



                                NO. DA 19-0487


MARKUS HENDRIK KAARMA,

                   Petitioner/Appellant,

            -vs-

STATE OF MONTANA

                   Respondent/Appellee.



                                      Order


      Based on Defendant/Appellant’s Motion to Continue the Due Date to File

and Serve Appellant’s Opening Brief, there being no objection, and for good cause

shown:

      IT IS HEREBY ORDERED that Appellant is granted an extension of time

to and including May 6, 2020, within which to prepare, file, and serve Appellant’s

Opening Brief on Appeal.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            March 30 2020